      Case 3:17-cv-02183-MEM Document 22-1 Filed 10/03/18 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                             :
                                          :
                              Plaintiff   :       CIVIL ACTION - LAW
                                          :
           v.                             :
                                          :
SUSQUEHANNA COUNTY,                       :       NO. 3:17-CV-2183-MEM
                                          :
                             Defendant    :

                                   ORDER

      AND NOW, this _________ day of _______________, 2018, it is hereby

ORDERED that the deadlines in the above-captioned action are extended as

follows:

      Dispositive Motions shall be due on November 9, 2018



                                    ___________________________________
                                    Malachy E Mannion
                                    United States District Judge
